DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 3/5/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 13, amendments to claims 1, 11, 14 and 16-20, and addition of claim 21 are acknowledged.
Claims 1-21 are currently pending and have been examined under the effective filing date of 5/9/2018.
Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. 
Examiner thanks Applicant for amending the claims to correct and overcome the 112 matter regarding the definition of inventory items.
Regarding 101, the additional elements amended to the claims of the specification of a time period for the availability and the use of a cumulative percent sales figure for the availability level do not rise to the level or serve to overcome the classification of the abstract idea, nor do they move the needle to amend the claims into being significantly more or a practical application of the abstract idea.  Further, the networked configuration of computers does not coincide 
Regarding 103, Examiner includes additional citations from prior disclosed art that teaches the use of the amended limitations into an inventory availability system.  More specifically, Jenkins teaches the system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock at 8:60-65; and taking into account additional factors such as the variability in the forecasts for SKUs at 7:55-60.  Jenkins therefore discloses determining an optimal inventory balance based on a predetermined statistical availability level and a statistical distribution of estimated demand.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 19 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or Step 2A Prong 1: the claims recite a method and/or system for receiving inputs relating to a plurality of inventory items, including a cost of holding each of the items at a location type and a cost of moving each of the items between locations, wherein the plurality of location includes retail locations, receiving center and flow center; determining for each inventory item an optimal inventory balance across locations for a predetermined future time period, wherein the optimal balance is based on a predetermined statistical availability level set based on a desired customer availability at each retail locations for the time period, the predetermined statistical availability level representing a cumulative percent of possible sales values that are made possible, and a statistical distribution of estimated demand representing a distribution of sales volume outcomes for each item at each location for the time period; automatically generating one or more inventory adjustments requests to achieve the optimal inventory balance across the plurality of location for each item while satisfying the statistical availability level given the estimated demand, the inventory adjustment requests being selected from among a transfer order or rebalance order to initiate movement of inventory items; and automatically communicating the requests, thereby effectuating movement of inventory items among the locations. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  The act of 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a software tool implemented on a supply change management computing system, a transportation management computing system, and a non-transitory computer-readable medium comprising computer-executable instructions individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2.
Step 2B: 
Claims 2-12, 14-18 and 20-21 are rejected under 35 U.S.C. 101. These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more. The additional elements in claims 2-12, 14-18 and 20-21 serve to define different inputs such as promotions, sales plans, inventory goals, sales projections, moving costs, inventory levels, transit times, rebalance orders and units of management.  These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7, 13, 15, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Jenkins et al. (Patent No. US 7,668,761 B2.)
Regarding Claims 1, 13 and 19, Jenkins discloses a method of managing inventory items within a supply chain, the method comprising:
receiving, at a software tool implemented on a supply chain management computing system, inputs related to a plurality of inventory items, the inputs being received from a transportation management computing system and including a cost of holding each of the plurality of inventory items at a location type and a cost of moving each of the plurality of inventory items between locations, wherein a plurality of locations within the supply chain includes a plurality of retail locations, a receiving center, and a flow center servicing the plurality of retail locations. (Jenkins 3:37; optimizing inventories across a multi-echelon network);
determining, individually for each inventory item of a plurality of inventory items, an optimal inventory balance across the plurality of locations for a predetermined future time period (Jenkins 10:40-58; using a time period for determining item demand,) wherein the optimal inventory balance is based on a predetermined statistical availability level set based on a desired customer (Jenkins 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock,) and a statistical distribution of estimated demand representing a distribution of sales volume outcomes (Jenkins 7:55-60; taking into account additional factors such as the variability in the forecasts for SKUs) for each of the plurality of inventory items at each of the plurality of locations for the predetermined future time period, (Jenkins 8:15; time-phased forward coverage duration) the plurality of locations including the flow center and the plurality of retail locations, and (Jenkins 8:55; statistical safety stock is calculated, in terms of either unit fill or order fill)
automatically generating one or more inventory adjustment requests to achieve the optimal inventory balance across each of the plurality of locations for each of the plurality of inventory items while satisfying the predetermined statistical availability level given the statistical distribution of estimated demand, the inventory adjustment requests being selected from among a transfer order or rebalance order to initiate movement of inventory items within the enterprise, or a purchase order to a vendor to order additional inventory items; and (Jenkins 16:59; deployment component 300 generates recommended shipments and allows the user to create and manage vehicle loads based on those recommended shipments)
automatically communicating at least some of the one or more inventory adjustment requests from the supply chain management computing system to the transportation management computing system, thereby effectuating movement of inventory items among the plurality of locations within the supply chain. (Jenkins 16:59; deployment component 300 generates recommended shipments and allows the user to create and manage vehicle loads based on those recommended shipments)
Regarding Claim 2, Jenkins discloses the method of claim 1, further comprising automatically determining an appropriate unit of measurement for each of the plurality of inventory items at each of the plurality of locations. (Jenkins 33:66; transportation mode's capacity can be measured in weight, volume, pallets, and cases.)
Regarding Claims 3 and 15, Jenkins discloses the method of claim 1, wherein an appropriate unit of measurement is selected from a pallet, a case, and an each. (Jenkins 33:66; transportation mode's capacity can be measured in weight, volume, pallets, and cases.)
Regarding Claim 4, Jenkins as modified by Jenkins discloses the method of claim 1, wherein the plurality of locations includes a plurality of retail locations associated with a flow center. (Jenkins 3:38; network wide visibility including customer and supplier locations.)
Regarding Claims 7 and 16, Jenkins discloses the method of claim 1, wherein the inputs further include future events comprising promotions, sales plans, inventory item goals, and expected changes in sales patterns. (Jenkins 9:45; system 100 allows a user to see how the components of a SKU's inventory are affected by changes to its forecast or distribution plan: average cycle stock, average in transit stock and safety stock.  The user can manipulate those inventory components by changing database values that affect the forecast or the plan, then opening an update model or the planning component 210 process.  For instance, the user can look at the average projected available stock for the calendar period.  Traditionally, inventory consists of four components: safety stock, intransits, cycle stock, and anticipatory stock (stock build-ups due to a promotion, for example).)
Regarding Claim 21, Jenkins discloses the system of claim 19, wherein the plurality of locations comprises fewer than all of the locations included in a supply chain of an enterprise, the plurality of locations comprising locations which are each affected by changes to inventory levels at one of the plurality of locations. (Jenkins 10:30; Because a SKU can have multiple sources, it can be a member of many networks at the same time.  The system 100 aggregation computations account for multiple memberships by assigning each membership a factor.  The membership factor is the product of the factors of the SKUs source and any other sources above it in the distribution network.  For computational purposes the top of the network is always assigned a factor of one.  Membership is computed over the entire duration for which orders will be evaluated.  This is necessary to correctly evaluate an order's status with regard to the network.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8-10, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (Patent No. US 7,668,761 B2) in view of Shipman (Patent No. US 5,819,232.)
Regarding Claim 5, Jenkins discloses the  method of claim 4, but not wherein the predetermined statistical availability level at each of the plurality of retail locations is based on a level of uncertainty regarding consumer demand for the item, and wherein the predetermined statistical availability level at the flow center is based on a second level of uncertainty based on the collective uncertainty across the plurality of retail locations, wherein the second level of uncertainty is lower than the level of uncertainty.
Shipman discloses wherein the predetermined statistical availability level at each of the plurality of retail locations is based on a level of uncertainty regarding consumer demand for the item, and wherein the predetermined statistical availability level at the flow center is based on a second level of uncertainty based on the collective uncertainty across the plurality of retail locations, wherein the second level of uncertainty is lower than the level of uncertainty. (Shipman 3:45; generation of the demand forecast by using a normalized, weighted average of historical shipping data from a predetermined period to calculate the most likely demand per time interval in the future)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for the total inventory in warehouse that is available to be supplied to the stores.

Regarding Claims 6 and 14, Jenkins discloses the method of claim 1, but not wherein the predetermined statistical availability level is at least 98% availability at the retail location. 
Shipman discloses wherein the predetermined statistical availability level is at least 98% availability at the retail location. (Shipman 18:60; SL1 is related to SL2, the fraction of kgs shipped on time integrated over all time … SL2=0.98.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have 

Regarding Claims 8 and 17, Jenkins discloses the method of claim 1, but not wherein the inputs further include at least one of costs of moving the inventory item between locations, current inventory item levels at each location, and transit time to transfer the inventory item between locations. 
Shipman discloses wherein the inputs further include at least one of costs of moving the inventory item between locations, current inventory item levels at each location, and transit time to transfer the inventory item between locations. (Shipman 5:39; assure the desired product or item will be available and at the same time will minimize the total of the combined total cost of changeovers or transitions and the cost of holding inventory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for shipping time and costs.

Regarding Claims 9 and 18, Jenkins discloses the method of claim 1, but not wherein the rebalance order includes the amount of inventory items to be moved, where the inventory items are to be moved, and when the inventory items are needed at the location. 
Shipman discloses wherein the rebalance order includes the amount of inventory items to be moved, where the inventory items are to be moved, and when the inventory items are needed at the location. (Shipman 3:14; determining an upper and a lower bound of a planned inventory by explicitly accounting for the customer order lead time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for customer lead time.

Regarding Claim 10, Jenkins discloses the method of claim 1, but not wherein an optimal inventory balance for a flow center among the plurality of flow centers is based at least in part on optimal inventory balances at each of a plurality of related retail locations, and wherein the optimal inventory balances of each of 
Shipman discloses wherein an optimal inventory balance for a flow center among the plurality of flow centers is based at least in part on optimal inventory balances at each of a plurality of related retail locations, and wherein the optimal inventory balances of each of the plurality of related retail locations is based on the predetermined statistical availability level. (Shipman 9:6; the predicted inventory for a predetermined number of future intervals is computed from the sum of current inventory plus all production scheduled to be produced within the predetermined number of intervals, minus the sum of all open orders scheduled to be shipped within the predetermined number of intervals, minus a predicted or forecast demand, which has been scaled by being multiplied by the expectation value of the difference between the number of intervals and the customer order lead time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for predetermined statistical availability level.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (Patent No. US 7,668,761 B2) in view of Waller et al. (Pub. No. US 2001/0047293 A1.)
Regarding Claim 11, Jenkins discloses the method of claim 1, but not further comprising generating via the software tool a user interface providing a selectable view of current and optimal inventory balances at one or more of the plurality of locations. 
Waller discloses further comprising generating via the software tool a user interface providing a selectable view of current and optimal inventory balances at one or more of the plurality of locations (Waller ¶0075; participants can adjust the data they have access to, as well as optimization parameters and constraints to reoptimize to meet their objectives.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of parameter adjustment in Waller because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to be manually adjusted to account for specific parameters.

Regarding Claim 12, Jenkins as modified by Waller discloses the method of claim 11, but not further comprising receiving, via the software tool, an input identifying the predetermined statistical availability level for at least one item across the plurality of locations. 
Waller discloses further comprising receiving, via the software tool, an input identifying the predetermined statistical availability level for at least one item across the plurality of locations (Waller ¶0076; collect the relevant information at step 207 necessary for the optimization process 40.  Such relevant information includes but is not limited to determining the SKUs to be optimized at step 202, the capacity per facing at step 203, the demand pattern, magnitude, and variability at step 204, determining shelf replenishment frequency, lead time, and lead time variability at step 205, and determining inventory holding cost factor per item, item cost, item selling price, and cost per stock out per unit at step 206.  This data must then be imported into the system at step 207.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of parameter adjustment in Waller because applying the known technique would have yielded predictable results and resulted in an .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (Patent No. US 7,668,761 B2) in view of Kamadolli et al. (Pub. No. US 2017/0109686 A1.)
Regarding Claim 20, Jenkins discloses the system of claim 19, but not wherein the inputs related to at least one item of the plurality of inventory items include information defining whether the item is perishable or non-perishable.
Kamadolli discloses wherein the inputs related to at least one item of the plurality of inventory items include information defining whether the item is perishable or non-perishable (Kamadolli ¶0034; perishable products can have boundary conditions that generate a smaller acceptable range of stock (e.g., milk might have boundary conditions that create an acceptable range of stock as being 5-10 items) while non-perishable products can have boundary conditions that generate a larger acceptable range of stock (e.g., soda might have boundary conditions that create an acceptable range of stock as being 10-50 items).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624